Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are currently pending and an amendment to the claims filed on 06/09/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

New Grounds of Rejections --- as necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying (CN111388365A, IDS of 10/06/2021).

Applicant claims including the below claim 1 filed 06/29/2022:

    PNG
    media_image1.png
    260
    797
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    325
    832
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    322
    820
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    155
    797
    media_image4.png
    Greyscale


Ying teaches silicon-free smoothing and cosmetic washing and protecting composition, in particular, anti-dandruff shampoo composition comprising 1 part of anti-dandruff agent of piroctone olamine, 0.5 parts of 4-hydroxyacetophenone, 2 parts jojoba oil, 60 parts deionized water, etc., based on total weight 101.15 parts of the composition without the necessity of salicylic acid, caprylyl glycol, pentylene glycol, parabens, ethanol, formaldehyde, formaldehyde-derived compounds, hexyl glycerin, ethylhexylglycerin, octylglycerin, benzylglycerin, 3-heptoyl-2,2-propandiol  (claims 3-4 of prior art) which reads on the claimed oil-in water emulsion (instant claims 1, 2, 4-7, 10 and 19); 0.5 parts of 4-hydroxyacetophenone based on a total weight 101.15 of the composition is present in an amount of about 0.49% which is within the claimed range of about 0.2 to about 1% or about 0.25 to about 2%, and 1 part of anti-dandruff agent piroctone olamine based on total weight 101.15 of the composition is present in about 0.098% which is within the claimed range of about 0.05 to about 1.5% or about 0.05 to 1% (instant claims 8-9). It is well known that anti-dandruff ingredients are antimicrobial active agents having anti-fungal activity. 
In light of the foregoing, instant claims 1, 2, 4-10 and 19 are anticipated by Ying. 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of new reference of Ying. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-19 are rejected under 35 USC 103 as being obvious over Pesaro et al. (US2016/0000670A1) in view of Johnson et al. (US2014/0348886A1) and further in view of Pettigrew et al. (US2015/0017218A1). 

Applicant claims including the below claims 1, 10, 16 and 19 filed on 06/29/2022:

    PNG
    media_image5.png
    251
    813
    media_image5.png
    Greyscale
 

    PNG
    media_image2.png
    325
    832
    media_image2.png
    Greyscale
 

    PNG
    media_image6.png
    71
    786
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    221
    808
    media_image7.png
    Greyscale


    PNG
    media_image3.png
    322
    820
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    797
    media_image4.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Pearso teaches cosmetic compositions comprising at least one antimicrobial composition comprising acetophenone derivative or its salt such as 4-hydroxyacetophenone in an amount of 0.1 to 0.5% which overlaps the instant range of about 0.2 to about 1% or about 0.25% to about 2%, at least one oil or wax and/or at least one emulsifier and (d) at least one active principle and water (e.g., abstract and claim 1 of prior art) wherein the active principle includes cleansing agents, skin-cleansing agents, skin care agents, skin-healing agents, skin-lightening agents, skin-protecting agents, skin-softening agents, skin-soothing agent, anti-dandruff agent such as piroctone olamine (e.g., [0065] and [0212]) which is antimicrobial agent and water and the composition may not contain caprylic acid and salicylic acid because the prior art requires at least one second antimicrobial agent (e.g., claim 1 of prior art) (instant claims 1, 8-10, 16, 19, in part); the composition is selected from treatment, protecting, care and cleansing of the skin (e.g., [0239]); the formulation is provided in the form of an emulsion, e.g., W/O (water-in-oil), O/W/O or W/O/W multiphase emulsion, cream, lotion or milk, wipes, etc.  (e.g., [0240]) (instant claim 2); the composition is topically applied to skin and further contains benzyl alcohol ([0037]) and benzalkonium chloride (e.g., Table VI]) (instant claim 3); Table 1 composition require 4-hydroxyphenone but does not contain paraben, penthylene glycol, ethanol, formaldehyde or formaldehyde-derived compounds, ethanol or isopropyl alcohol, hexyl glycerin, penthylene glycol, ethylhexylglycerin, octylgylcerin, benzylglycerin, 3-heptoyl-2,2-propandiol, 1,2-hexanediol, and phenoxyethanol (e.g., [0259]) (instant claims 4-7); the composition further comprises water thickener, skin moisturizing agent, dicaprylylether, dimethicone (instant claim 11) wherein the thickener includes xanthan gum, guar-guar, alginate, polyacrylates (e.g., Carbopol) (e.g., [0068]) (instant claim 13); skin moisturizing agent (=humectant) e.g., glycerol ([0192])(instant claim 14); polymers such as dimethicone (e.g., [0073] and [0259]) and oils such as dicaprylyl ether, silicone oils, etc. (instant claim 12); and the composition further comprises additives including fragrances (e.g., [0214]), silicone dioxide, odor absorbers (e.g., [0221]), essential oil, vitamins, buffers (e.g., [0066]), silicones (e.g., [0072]), fruit extract (e.g., [0190]), and citric acid (e.g., [0212]) (instant claim 15). 
Although Pearso teaches anti-dandruff agent such as piroctone olamine, Pearso does not expressly teach piroctone olamine as antimicrobial agent (=preservative enhancing agent or preservatives) and its amount as instantly claimed and makeup removal and cleansing wipe of instant claims 16-18. The deficiencies are cured by Pettigrew and Johnson.  
Johnson teaches anti-dandruff comprises one or more anti-microbial actives selected from octopirox (piroctone olamine), aluminum chloride, etc. (e.g., [0107] and claim 12 of prior art).
Pettigrew teaches cleansing composition having a preservative system and a wet wipe comprising the cleansing composition; the composition contains preservative enhancing agent such as caprylyl glycol, caprylyl glyceryl ether, and preservative piroctone olamine in an amount of about 0.1 to about 5.0% (e.g., abstract, [0028] and [0033]-[0034]) which overlaps the instant range of about 0.05 to about 1.5%, and these preservative agents may be incorporated into a substrate at a load of about 200% to  about 600% by weight of the substrate such as synthetic fibers (e.g., [0035]) which overlaps the instant range of 250-400% wherein the substrate reads on the claimed wipe and it may be a nonwoven material selected from cellulosic natural fibers, pulp, cotton, hemp, lyocell, rayon (=viscose), etc. (e.g., [0084]-[0085]) (instant claims 1, 8-10, 16, 19 – piroctone olamine and instant claims 17-18). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Pearso is that Pearso does not expressly teach antimicrobial agent comprising piroctone olamine and its amount as instantly claimed and makeup removal and cleansing wipe of instant claims 16-18. The deficiencies are cured by Johnson and Pettigrew. 
2. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of 4-hydroxyacetophenone and piroctone olamine as instantly claimed.
3. The applied art does not disclose species of additional antimicrobial agent, emollient, thickener, additives and wipe materials other than those of the applied art. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Pearso with additional antimicrobial agent piroctone olamine of Johnson/Pettigrew in order to enhance the antimicrobial activity of the composition, devoid of evidence to the contrary.   

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

3. The claimed other species would be an obvious variation because each has equivalent function as taught by the applied art and selecting one of them would be obvious and a matter of design or choice, in the absence of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Pesaro does not disclose the claimed antimicrobial system including 4-hydroxyacetophenone and piroctone olamine, and Pesaro teaches piroctone olamine as an anti-dandruff agent; Pettigrew teaches piroctone olamine only once and does not identity it as either a preservative or a preservative-enhancing agent and thus, instant claims 1, 10, 16 and 19 are patentable over Pearso in view of Pettigrew.
The Examiner responds that Pesaro clearly teaches 4-hydroxyacetophenone as main component of antimicrobial agent and also teaches piroctone olamine as an antidandruff agent; it is well known that antidandruff agent is also a kind of anti-fungal agent and thus, Pesaro teaches antimicrobial system as claimed; further, Johnson teaches piroctone olamine as antimicrobial actives, and Pettigrew teaches its amount as preservative or preservative enhancing agent. Thus, there is motivation to combine at least two ingredients of 4-hydroxyacetophenone and piroctone olamine in order to enhance antimicrobial activity.
Further selecting certain active ingredients without those species recited in claims 1 and 4-7 would be within the skill and knowledge of ordinary artisan.  One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the applied references but the references in combination do not disclose the specific combination of variables (for example, with the species recited in claims 1-3, 8-16 and 19 but without the species recited in claims 1 and 4-7), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or at the time the invention was made to rearrange the disclosed elements and embodiments from cited references to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed invention is within the purview of the ordinary skilled artisan upon reading the applied references and would yield predictable results, in the absence of evidence to the contrary. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613